The suit is quo warranto to test the validity of the act of 1923. Local Acts 1923, p. 242.
The provisions of section 4 1/2 of the act are proper, cognate, and incidental to the general purpose of the act as expressed in its title, are referable to the title, and the act is not offensive to provisions of section 45 of the Constitution. The county is divided into two divisions of the circuit court held by law at Elba and Enterprise, respectively. It was a necessary provision to facilitate the drawing of juries, as provided by law, by the judge holding that court in the respective divisions. Leonard v. Lyons, 204 Ala. 615,87 So. 99.
Section 4 1/2 of the act, added by way of amendment, does not offend section 106 of the Constitution. The substance of the proposed law was given by publication, as required by that section of the Constitution. Law v. State, 142 Ala. 62,38 So. 798; State ex rel. Covington v. Thompson, 142 Ala. 98, 107,38 So. 679; Ham v. State ex rel. Buck, 156 Ala. 645, 47 So. 126; Leonard v. Lyons, 204 Ala. 615, 87 So. 99.
The judgment is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur.